Name: Commission Regulation (EC) No 2329/95 of 3 October 1995 rectifying the Annex to Regulation (EC) No 2234/95 on the issuing of import licences for bananas under the tariff quota for the fourth quarter of 1995 and on the submission of new applications
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  international trade;  plant product
 Date Published: nan

 4. 10 . 95 EN Official Journal of the European Communities No L 235/7 COMMISSION REGULATION (EC) No 2329/95 of 3 October 1995 rectifying the Annex to Regulation (EC) No 2234/95 on the issuing of import licences for bananas under the: tariff quota for the fourth quarter of 1995 and on the submission of new applications (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas the Annex to Commission Regulation (EC) No 2234/95 (3) sets the quantities available for new applica ­ tions for the fourth quarter of 1995 ; whereas the quantity for Cameroon was incorrect ; whereas therefore, the said Regulation should be corrected ; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible ; Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 2234/95 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 225, 22. 9. 1995, p. 13 . No L 235/8 | en | Official Journal of the European Communities 4. 10 . 95 ANNEX (in tonnes) Quantities available for new requests COLOMBIA  Categories A and C 155 205,194  Category B 79 357,573 COSTA RICA  Categories A and C 68 677,449 VENEZUELA 5 863,000 BELIZE 7 066,234 CAMEROON 6 274,840 Other ACP 2 919,372